OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*971The Trial Judge found that defendant’s cotenant consented to the entry of the detectives into the apartment but that neither she nor anyone else consented to their entry into defendant’s bedroom. That finding, having been implicitly affirmed by the Appellate Division’s memorandum, is beyond our power of review (People v Volpe, 60 NY2d 803; People v Martin, 50 NY2d 1029, 1032).
Defendant’s arrest having been illegal, the question whether his statement made at the precinct station within three hours thereafter was the fruit of the illegal arrest presented a mixed question of law and fact, which is also beyond our power to review (People v Harrison, 57 NY2d 470; see Brown v Illinois, 422 US 590; People v Matos, 93 AD2d 772; 3 LaFave, Search and Seizure, § 11.4, p 256, 1984 Pocket Part).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum.